Concurring Opinion.
Egan, J.
Where heirs accept with benefit of inventory administration is proper, and the law directs the judge so to order. I am not prepared, however, to subscribe to the doctrine that if there be no administration the heirs can not be sued directly and that they are not bound to any extent. I think they may be so sued and held liable to the extent of the value of the property inherited. They may, however, be discharged from all personal liability by surrendering to the creditors the property of the succession. It is only during the term for deliberating that the heir can not be sued. I concur, however, in the decree in this case and in the opinion generally.